department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may z014 u i l xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx attention xxxxxxxxxxxx legend order a university b order c board d agreement e state f commission h entity k plan x plan y plan xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx plan plan plan plan directory z college n community m board p church dear xxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx this is in response to your letter dated april17 as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative concerning whether plan x plan y and your five welfare plans plan plan plan plan and plan are church plans within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested order a was incorporated in xxxxxxx in state f as a seminary for priesthood students order a is part of order c a church religious_order which consists of independent xxxxxxx communities university b includes a college of liberal arts and sciences and the school of theology university b operated under the full direction and responsibility of order a from xxxxxxxx until xxxxxxx from xxxxxx until xxxxxxxxxx university b remained an operating division of order a which was assisted in its governance functions by board d board consists of persons the xxxxxxx of order a appointed eight xxxxxxx to board and board self-selected the remaining members including one representative each nominated by the alumni association student government and faculty in response to a recommendation by commission h order a was restructured so that university b would be established as a separate tax-exempt_entity the restructure of order a was done in a two-step process in xxxxxx and xxxxxxx the first step occurred in xxxxxxxx when the xxxxxxx of order a created entity k a tax-exempt_organization entity k was incorporated with two classes of members class a members and class b members and a governing body called board p the two classes of members are made up of xxxxxxxx the class a members are five xxxxxxxx of the xxxxxxxx including the xxxxxxx and the xxxxxxx treasurer the class b members consist of the finally professed xxxxxxx of order a the second step occurred on xxxxxxxxxxxx when the functions assets and employees of university b were transferred to entity k order a transferred all assets necessary to operate university bas well as the associated liabilities to entity kat that time accordingly beginning xxxxxxxxxxxx the college of liberal arts and sciences and the school of theology have been operated by entity k and other functions and assets of order a have remained with order a entity k's initial board was composed of five xxxxxxxxx who make up the class a members of order a since date when entity k was created board p expanded its members through a process of self-appointment on an ongoing basis the class a members will elect one representative to board p and the class b members will elect four representatives to board p the remaining members of board pare self elected all nominees are subject_to the disapproval of the class a members a trustee may generally be removed by the affirmative vote of a majority of board p a trustee elected by the class a or class b members may be removed by the body that appointed such trustee class a members have the power and authority to remove all of the members of board p and name successor trustees but do not have the authority to remove and name successor trustees on an individual basis except with respect to class a and class b representatives the mission and purpose of entity k is the provision of education in the liberal arts and graduate theological disciplines within the church university tradition all staff providing services to university b have become employees of entity k except for faculty members who are xxxxxxx of order a these individuals are considered appointees of order a in the past compensation they received from entity k for their services was paid directly to order a effective xxxxxxxxxx paychecks for services performed by entity k employees are being issued by entity k and entity k will issue w- 2s to its employees for services performed by them on or after this date previously the xxxxxx of order a nominated the president who was then appointed by board d after the restructure the president of entity k is appointed by board p on its own initiative but the selection is subject_to the approval of class a members land located within the core campus has been leased from order a to entity k through a long term ground lease buildings located on the ground-leased land have been conveyed to entity k other space and facilities belonging to order a have been leased to entity k and entity k and preparatory school students continue to have the right to use the land and forest areas surrounding the order a xxxxxxxx for educational_purposes order a and entity k entered into agreement e that details the parties understanding regarding the relationship between entity k and order a in particular the parties acknowledge and commit to the fact that the formation of entity k and the restructure will not affect the xxxxxxxx status of university b entity k will remain a part of order a's juridical person for xxxxxxxx purposes order a and entity k realized and acknowledged the complexity of establishing a separate civil corporation that has this status but stressed that sustaining this status is of the paramount importance and in order to achieve this goal order a and entity k set out in detail their roles and responsibilities among the responsibilities of order a to entity k are be a living model of order a spiritually mission identity and values as well as a model of dedication and excellence in the performance of responsibilities with regard to entity k both as individuals and as a community foster the xxxxxxxxx relationship of entity k and order a by regular communication and consultation with the president of entity k and board p on matters of special concern such as mission and identity pastoral care religious practice and the care and maintenance of the campus support entity k's preference in hiring and retaining members of the xxxxxxxxx community and participate in the periodic process or updating this policy make the order a xxxxx and university b order available to entity k as the primary places of worship and reflection among the responsibilities of board p to order a are conduct entity k as an education leadership of order a as the xxxxxxxx juridical person looking to the xxxxxxxx community in order to define and deepen entity k's understanding of its church order a character under the together with the president of entity k foster entity k's and civil relationship with the xxxxxxx community through regular communication and consultation with the xxxxxxxx of order a senior council and xxxxxxx chapter on matters of special concern such as mission and identity pastoral care religious practice and the care and maintenance of the campus continue the use of the order a xxxxxxxxxx and university b order as entity k's primary places of worship and reflection uphold entity k's policy on order a preference in the hiring and retention of members of the xxxxxxxxxxxxxx community by ensuring its implementation by entity k administrators and periodically updating such policy as necessary in collaboration with the xxxxxxxxxx community and support the education of xxxxx for work at entity k in addition in order to sustain and promote the church order a character mission and identity of entity k board p is required to maintain and promote the order a heritage values and church identity as fundamental elements of entity k's mission charge the chair of board p and the president of entity k with the responsibility of a promoting understanding and appreciation of the xxxxxxxxxxxxxxx character mission and identity of entity k among trustees faculty administration staff alumni and the broader constituencies of entity k b ensuring that the xxxxxxxx xxxxxxxxx character of entity k is reflected in its curriculum programs policies and practices by reporting annually to the xxxxxxxx community on these matters and c collaborating with order a's leadership to foster the xxxxxxxxxx community's commitment to and participation in the mission of entity k recognize that the person holding the office of president of entity k serves as the director of an xxxxxxxx work of order a and church in this regard the trustees commit to encourage and promote qualified xxxxxxxx of order a as candidates as well as qualified xxxxxxx of other xxxxxxxxx xxxxxxxxxx further the trustees comm itted to selecting as president of entity k a qualified xxxxxxx who understands appreciates and will ensure the xxxxxxxx xxxxxxxx character mission and identity of entity k actively seek qualified members of the xxxxxxxxxx community for faculty staff and administrative positions consulting in advance with the xxxxxxxx of order a and his representatives according to the policy and procedures on xxxxxxxx preference outlined in entity k's governing documents and in the faculty administrative and support handbooks engage the xxxxxx community as an active partner in dialogue when discerning and promoting the church xxxxxxxxx character mission identity and religious practices of entity k keep the xxxxxx xxxxxxxxx character of entity k strong by promoting an orientation program for trustees faculty administration staff and students addressing this character promote and sustain the school of theology-seminary curriculum and program and the strength of the library's theology section so that a vibrant and active graduate school and seminary program can flourish preparing ministers for the church maintain and promote the faculty resident model of residential programming in cooperation with the xxxxxxxx community by recruiting and training xxxxxx of the xxxxxxxxx community to serve as faculty residents assuring that this program remains a central and unique xxxxxxxxx element of entity k educational experience maintain structures within entity k in cooperation with the xxxxxx community designed to promote the church xxxxxxx character mission and identity of entity k maintain a robust theology requirement with ample support and resources as an integral part of the curriculum for all undergraduate students and a distinctive academic program in theology that attracts strong undergraduate majors and minors ensure the continued presence of visible religious symbols throughout the campus such as crucifixes statues and artwork to provide a material culture of faith order a similarly is required to commit itself to ongoing collaboration with entity k leadership to sustain and strengthen the church order a character mission and identity of entity k including the training and promotion of order a xxxxxxxxxx in leadership faculty residential and ministry roles at entity k order a university and entity k are all organizations exempt from federal_income_tax under sec_501 a of the code as organizations described in sec_501 c of the code order a university and entity k are all listed in directory z also no employees of order a or entity k are employed in connection with any unrelated trades_or_businesses with the meaning of sec_513 of the code order a maintains two retirement plans for its employees plan x and plan y both of which are intended to comply with sec_403 of the code and were established prior to date order a also maintains welfare_benefit plans plan through plan for its employees prior to the restructure university employees participated in plan x plan y and plan through plan plans as employees of order a following the restructure entity k became a participating employer in the plans accordingly employees of entity k continue to participate in the plans in addition employees of college n participate in plan through plan college n is a women's college established by xxxxxxx of order a college n is a separate tax-exempt_organization that has received a favorable church_plan ruling on its retirement plans the plans are administered by a committee committee consisting of the chief financial officer cfo of order a the cfo of entity k and the cfo of college n the cfo pf order a is appointed by the xxxxxxx of order a the cfo of entity k is appointed by the president of entity k the cfo of college n is appointed by the president of college n the committee's primary purpose and function is the administration of the plans order a has not made an election under sec_41 d of the code to have the plans treated other than as church plans under sec_414 of the code in accordance with revproc_2011_44 2011_39_irb_446 a notice to employees with reference to plan x and plan y was provided on date this notice explained to participants of plan x and plan y the consequences of church_plan status based on the foregoing you request a ruling that plan x plan y and plan through plan are church plans as defined in sec_414 of the code also that plan x and plan y have been church plans since date plan has been a church_plan since date plan has been a church_plan since date plan has been a church_plan since date plan has been a church_plan since date and plan has been a church_plan since date sec_414 was added to the code by sec_1015 of erisa sec_1017 of erisa provided that sec_414 of the code applied as of the date of erisa's enactment however sec_414 of the code was subsequently amended by sec_407 of the multiemployer pension_plan amendments act of pub law to provide that sec_414 of the code was effective as of date sec_414 e of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 e a of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 of the code provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 e of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 e of the code by virtue of the organization's control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the plan must be administered or funded or both by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case order a university band entity k are all organizations exempt from federal_income_tax under sec_501 a of the code as organizations described in sec_501 c of the code order a university band entity k are all listed in directory z order a is a well-established religious_order of church that carries out church functions the mission and purpose of entity k is the provision of education in the liberal arts and graduate theological disciplines with the church university tradition entity k has two classes of members class a and class b both of which are representatives of order a order a exerts control_over entity k by its right to appoint five board p trustees through these two classes of members the class a members' right to disapprove new board p candidates the class a members' right to approve the president of entity k and the class a members' right to remove and reappoint the entire board p in view of the common religious bonds between order a university b entity k and church the inclusion of order a university b and entity k in directory z and the indirect control of university b and entity k by church through order a we conclude that university b and entity k are associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code that the employees of university band entity k meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches the administrative control of the plans is vested in the committee the committee is controlled by and shares common religious bonds with church through the controlling power that the cfos of order a entity k and college n exercise over the committee the cfo of order a is appointed by order a which is a religious_order of church the cfo of entity k is appointed by entity k which is an organization controlled by or associated with church the cfo of college n is appointed by college n who has received a favorable church_plan ruling on its retirement plans the committee's primary purpose and function is the administration of the plans thus the administration of the plans satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly the plans are maintained by an organization that is associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration of the plans for the provision of retirement and welfare benefits for the deemed employees of a church_or_convention_or_association_of_churches based on the foregoing facts and representations we conclude that plan x plan y and plan through plan are church plans as defined in sec_414 of the code also that plan x and plan y have been church plans since date plan has been a church_plan since date plan has been a church_plan since september plan has been a church_plan since date plan has been a church_plan since date and plan has been a church_plan since date this letter expresses no opinion as to whether plan x and plan y satisfy the requirements of sec_403 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this letter please contact xxxxx xxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxx i urs 6w- __-- arshawsky manager au a employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxxxxxxxxxxxx
